Citation Nr: 0017207	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  99-05 016	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to a compensable rating for residuals of a burn 
on dorsum of the right foot.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1952 
to July 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted service connection for 
residuals of a burn on the dorsum of the right foot.  A 
noncompensable evaluation was assigned, effective February 
11, 1998.  


REMAND

In his January 1997 statement, the veteran stated that he was 
filing a claim for his right foot which was burned by hot wax 
in service.  He further stated that he had had blisters and 
raw spots in the area of the burn since service.  Therefore, 
he was clearly asserting that this aspect of his right foot 
disability was related to the burn in service.  

However, after granting service connection for residuals of a 
burn on the dorsum of the right foot, the RO did not address 
the question of whether there was a relationship between the 
veteran's burn in service and his current stasis ulcers on 
the right foot and lower extremity in either rating the 
veteran's service-connected disability or adjudicating a 
claim for secondary service connection for the latter 
disability.  In a February 1984 VA progress note, a physician 
stated that the veteran's stasis ulcer may be related to his 
previous burn of the foot.  The May 1998 VA examination is 
silent on the matter.  Since a determination as to the 
relationship between the veteran's burn residuals and the 
stasis ulcers is critical to the issue of entitlement to a 
compensable rating for the burn residuals, the Board finds 
that additional development is required.  

In addition, at the VA scar examination in May 1998, the 
examiner did not comment whether the scar residual from the 
veteran's burn on the right foot was poorly nourished with 
repeated ulceration, or was tender and painful on objective 
examination.  This information is also necessary in rating 
the veteran's service-connected disability.

Finally, the Board notes that in the July 1998 rating 
decision, the RO denied entitlement to a 10 percent rating 
based on multiple, noncompensable service-connected 
disabilities.  However, the RO did not inform the veteran of 
his right to appeal this determination.  Therefore, the RO 
should advise the veteran of his right to appeal this issue.  
If the veteran files a timely notice of disagreement, a 
supplemental statement of the case should then be provided.  
The veteran is hereby advised that if he wishes to appeal 
this decision to the Board, he must file a timely VA Form 9.  

Accordingly, the case is remanded to the RO for the following 
development:  

1.  The RO should advise the veteran of 
his right to appeal the denial of 
entitlement to a 10 percent disability 
rating based on multiple, noncompensable 
service-connected disabilities.  If the 
veteran files a notice of disagreement, 
the RO should provide him a supplemental 
statement of the case.  The veteran may 
then file a VA Form 9 if he wishes to 
appeal the issue to the Board.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service-connected residuals of a burn on 
the dorsum of the right foot and stasis 
ulcers since May 1998.  After securing 
the necessary release(s), the RO should 
request the records which are not already 
contained in the claims folder.  

3.  The RO should obtain the veteran's 
complete VA outpatient treatment records 
from May 1998.  Once obtained, all 
records must be associated with the 
claims folder.  

4.  After the above records have been 
associated with the claims folder, the 
veteran should be afforded a VA vascular 
examination.  The claims folder must be 
made available to the examiner for review 
prior to the examination; and a copy of 
this Remand decision must be provided to 
the examiner.  The examiner should 
provide the answers/findings for the 
following questions:  

a.  The examiner should note the size of 
the burn scar of the right foot and 
indicate whether it is superficial, 
tender or painful on objective 
demonstration.  The examiner should also 
note whether the scar causes any 
limitation of function.  If so, such 
limitation should be described in detail.  
If feasible, the manifestations of the 
burn scar should be dissociated from any 
co-existing foot disabilities.

b.  Is it at least as likely as not (the 
probability is equal to or greater than 
50%) that the veteran's stasis ulcers of 
the right foot are causally related to 
the burn of the dorsum area of the right 
foot he sustained in service or is being 
aggravated by such scar?  If aggravation 
is present, the degree thereof should be 
quantified, if possible.  If a 
relationship is found, all manifestations 
of the ulcer disability and the severity 
thereof should be described.

5.  When the above development has been 
completed, the RO should adjudicate the 
issue of entitlement to service 
connection for stasis ulcers secondary to 
the service-connected residuals of a burn 
on the dorsum of the right foot and then 
readjudicate the issue of entitlement to 
a compensable rating for residuals of a 
burn on the dorsum of the right foot.  If 
the increased rating claim remains 
adverse to the veteran, he and his 
representative should be issued a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The veteran is hereby advised 
that if the secondary service connection 
is not in his favor, he must file a 
separate VA Form 9 on the secondary 
service connection claim if he wishes to 
appeal that matter to the Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


